                      Case 1:17-cr-00548-PAC Document 341 Filed 02/27/20 Page 1 of 4


Federal Defenders                                            52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                      Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                             Appeols Bureau
David E. Patton                                                                            Barry I).   Leiwant
Executive Director                                                                          Attorney-in-Charge
and Attortiev-iii-(7liel


                                                  February 27, 2020

         BY ECF
         Honorable Paul Crotty
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                    Re:    United States v. Joshua Adam Schulte
                           17 Cr. 548 (PAC)

         Dear Judge Crotty:

              In advance of today's 2:30 p.m. charge conference, Mr. Schulte respectfully
         requests that the Court include the attached two supplemental instructions in its
         charge to the jury: the first relates to an adverse inference regarding Michael; the
         second relates to the theory of defense.

                    Thank you.

                                                  Respectfully submitted,

                                                           /s/
                                                  Sabrina Shroff
                                                  Edward Zas
                                                  Attorneys for Joshua Schulte

         cc:        Government counsel (by ECF)




                                                    1
        Case 1:17-cr-00548-PAC Document 341 Filed 02/27/20 Page 2 of 4




                       Adverse Inference Regarding Michael

You heard testimony from a government witness named Michael, whom the CIA
placed on enforced leave in August 2019 because of certain concerns the CIA had
about him.

The government knew about this information in August 2019 but did not inform the
defense of it until February 12, 2020, when Michael was testifying on the stand.

Iinstruct you that the government should have disclosed this information to the
defense sooner. Under our Constitution, the government is required to inform the
defense of any information known to the government that tends to suggest the
defendant might not have committed the crimes charged as well as information that
casts doubt on the credibility of the government's own witnesses. In this case,
the government withheld such evidence from the defense. Specifically,
the government failed to inform the defense of Michael's being placed on enforced
leave and the reasons for it. In evaluating the merits of this case, you can decide
what weight, if any, to give to the government's conduct. That conduct, standing
alone or in combination with other facts presented in this case, may create a
reasonable doubt in your mind about the defendant's alleged guilt.

Finally, you may also consider whether Michael's testimony for the government was
influenced by his being on enforced leave and any motive he might have to return to
regular status with the CIA.

                                    AUTIIORITY

Adapted from Cynthia E. Jones, A Reason to Doubt: The Suppression of Evidence
and the Inference of Innocence, 100 J. Crim. L. & Criminology 415, 451 (2010). See
also id. ("A jury should be told, plainly and clearly, that the government's
intentional nondisclosure of favorable evidence was wrong. A jury should also be
told that it may draw a permissive inference regarding the connection between the
government's misconduct and whether the government has proven guilt beyond a
reasonable doubt."); Rosario v. Smith, 2009 WL 1787715, at *1 (S.D.N.Y. June 23,
2009) ("The trial court also instructed the jury that it could draw an adverse
inference against the Government because of the prosecution's failure to disclose
the statements."); 3 Kevin F. O'Malley, Jay E. Grenig, & William C. Lee, Federal
Jury Practice and Instructions § 104.27 (5th ed. 2000) ("If you should find that a
party willfully [suppressed] [hid] [destroyed] evidence in order to prevent its being
presented in this trial, you may consider such [suppression] [hiding] [destruction] in
determining what inferences to draw from the evidence or facts in the case."); 4
Thom Lundy, The National Criminal Jury Instructions Compendium § 36.1.2
(2008), available at http://www.juryinstruction.com/toc.shtml (password and paid
        Case 1:17-cr-00548-PAC Document 341 Filed 02/27/20 Page 3 of 4




registration required) ("If you find that the [government] attempted to suppress
evidence in any manner, you may draw an adverse inference to the prosecution.
Such an adverse inference may be sufficient, alone or in combination with other
matters, for you to have a reasonable doubt as to defendant's guilt.").

See also, e.g., United States v. Rowland, 826 F.3d 100, 115 (2d Cir. 2016) ("A
criminal defendant is entitled to have instructions presented relating to any theory
of defense for which there is any foundation in the evidence."); United States v.
Vaughn, 430 F.3d 518, 522 (2d Cir. 2005) ("A defendant is entitled to have his
theory of the case fairly submitted to the jury, as long as it has some foundation in
the evidence. This includes a defendant's theory that the government's witnesses
are lying.") (Sotomayor, J.) (citation omitted); id. at 523 (A "defendant 'is entitled to
a charge that . . . specifies the ways . . . that a person . . . might be particularly
advantaged by promoting the prosecution's case.") (citation omitted); United States
v. Mayo, 14 F.3d 128, 132 (2d Cir. 1994) ("[T]he jury was properly instructed that it
could take into account a witness's personal interest in assessing credibility.");
United States v. Pedroza, 750 F.2d 187, 205 (2d Cir. 1984) rah is of some value to a
defendant to have the trial judge clearly indicate to the jury what his theory of the
case is, and that that theory, if believed, justifies acquittal."') (citation omitted);
United States v. Gottlieb, 493 F.2d 987, 994 (2d Cir. 1974) (The "jury received
adequate instruction regarding the possible motives Coogan might have had to
testify falsely" where the "trial judge [] took note of Coogan's possible motive to
falsify his testimony in his charge to the jury.").
        Case 1:17-cr-00548-PAC Document 341 Filed 02/27/20 Page 4 of 4




                               Theory of the Defense

The defense contends that Mr. Schulte did not improperly gather, steal, disclose, or
attempt to disclose national defense information. Nor did he knowingly or
intentionally exceed his authorized access to any CIA computer system or files. The
defense further contends that Mr. Schulte did not obstruct justice or willfully make
any material false statements to the FBI. Finally, Mr. Schulte maintains that he
did not willfully violate any court order.

If the government fails to disprove these contentions beyond a reasonable doubt,
you must acquit Mr. Schulte.

                                   AUTHORITY


United States v. Dove, 916 F.2d 41, 47 (2d Cir. 1990) ("A criminal defendant is
entitled to instructions relating to his theory of defense, for which there is some
foundation in the proof, no matter how tenuous that defense may appear to the trial
court.").
